



Exhibit 10.42


SEPARATION AND GENERAL RELEASE AGREEMENT
    
Reference is hereby made to that certain employment agreement between Steven
Beeks and Lions Gate Films, Inc. dated as of April 1, 2015 (the “Employment
Agreement”).
Lions Gate Entertainment, Inc., its parents, affiliates and subsidiaries
(collectively referred to as “Company”) and Steven Beeks, his heirs, executors,
administrators, successors, and assigns (collectively referred to as
“Employee”), agree that:


1.Last Day. Employee’s employment relationship with the Company shall terminate
in any capacity, effective as of December 21, 2017 (the “Separation Date”).
Employee irrevocably resigns as an officer, employee, director, manager and in
each and every other capacity with Lions Gate Entertainment, Inc. and each of
its parents, subsidiaries and affiliates effective on the Separation Date. The
Company confirms that such resignations are accepted. Employee agrees that he
currently holds no such position.
2.    Effective Date. This Confidential Agreement and General Release (this
“Agreement”) shall become effective on the date the Company receives this
Agreement signed by Employee (the “Effective Date”), provided that it is signed
and delivered to the Company no sooner than twenty-one (21) days after the
Company delivered it to Employee. For the avoidance of doubt, Employee shall not
execute this Agreement prior to the Separation Date.     
3.    Consideration. In consideration for signing this Agreement and compliance
with the promises made herein, Company agrees to the following:


a.
Company shall pay Employee Nine Hundred Fifty Thousand Dollars ($950,000.00),
less lawful and customary deductions, which represents severance pay. Said
payment shall be made within ten (10) business days following the expiration of
the revocation period provided in Section 19 of this Agreement (and in all
events no earlier than January 1, 2018 and no later than March 15, 2018).



b.
Company shall pay Employee a service bonus of Nine Hundred Fifty Thousand
Dollars ($950,000.00), less lawful and customary deductions. Said payment shall
be made within ten (10) business days following the expiration of the revocation
period provided in Section 19 of this Agreement (and in all events no later than
December 31, 2017).



c.
Company shall pay Employee an additional Five Hundred Ninety-Two Thousand Five
Hundred Dollars ($592,500.00), less lawful and customary deductions, which
represents Employee’s prorated discretionary bonus for the 2018 fiscal year
pursuant to Section 2(c) of the Employment Agreement. Said payment shall be made
within ten (10) business days following the expiration of the revocation period
provided in Section 19 of this Agreement (and in all events no later than
December 31, 2017).



d.
Employee acknowledges that he shall have the option to convert and continue
Employee’s health insurance after the Separation Date, as may be required or
authorized by law under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and the California Continuation Benefits Replacement Act of 1997
(“Cal-COBRA”), as amended. If Employee opts to so convert and continue
Employee's health insurance,



Page 1 of 9



--------------------------------------------------------------------------------





Company shall for 24 months pay the monthly COBRA premiums (18 months) and
Cal-COBRA premiums (6 months) for said converted and continued health insurance
that it paid for Employee’s health insurance at the time Employee’s employment
with Company terminated. Except as provided in this Agreement (and as controlled
by COBRA and Cal-COBRA), from and after the Separation Date, Employee shall not
be entitled to participate in or accrue any other payments or benefits under any
employee benefit plan of Company. The Company’s obligation to pay for premiums
pursuant to this Section 2(b) does not apply to any coverage that the Company is
not required to offer Employee pursuant to applicable law and is in all events
subject to the Company’s ability to comply with applicable law and provide such
benefit without resulting in adverse tax consequences.


e.
Each installment of Employee’s outstanding and unvested time-based and
performance-based restricted stock units (“RSUs”) and time-based and
performance-based non-qualified stock options (“Options”) granted to Employee
pursuant to Section 5 of the Employment Agreement that are scheduled to vest
within the period commencing twelve (12) months following the Separation Date
shall accelerate and become fully vested on the Separation Date.



f.
Payment by Company of Employee’s American Airlines Concierge Key Membership
through December 31, 2018.



g.
Concurrently herewith, Company and Employee are entering into a consulting
services agreement (the “Consulting Services Agreement”) in the form attached
hereto as Exhibit A.



4.    No Consideration Absent Execution of this Agreement. Employee understands
and agrees that he would not receive the benefits specified in Section 3 above,
except for his execution of this Agreement and the fulfillment of the promises
contained herein.


5.    General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Company, its parent
corporations, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Released Parties”), of and from any and all claims, known and unknown, asserted
and unasserted, Employee has or may have against Company or the other Released
Parties as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:
Title VII of the Civil Rights Act of 1964, as amended;
The Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended;
The Immigration Reform and Control Act, as amended;
The Americans with Disabilities Act of 1990, as amended;
The Occupational Safety and Health Act, as amended;


Page 2 of 9



--------------------------------------------------------------------------------





The Sarbanes-Oxley Act of 2002;
The federal Worker Adjustment and Retraining Notification Act (or any similar
state, local or foreign law);
California Family Rights Act – Cal. Govt. Code § 12945.2 et seq.;
California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et seq.;
California Unruh Civil Rights Act, including California’s Sexual Orientation
Bias Law – Civ. Code § 51 et seq.;
California AIDS Testing and Confidentiality Law – Cal. Health & Safety Code
§120980 et seq.;
California Confidentiality of Medical Information – Cal. Civ. Code §56 et seq.;
California Smokers’ Rights Law;
California Parental Leave Law – Cal. Lab. Code §230.7 et seq.;
California Apprenticeship Program Bias Law – Cal. Lab. Code §3070 et seq.;
California Wage Payment Act, as amended;
California Equal Pay Law – Cal. Lab. Code §1197.5 et seq.;
California Whistleblower Protection Law – Cal. Lab. Code § 1102.5(a) to (c);
California Military Personnel Bias Law – Cal. Mil. & Vet. Code §394 et seq.;
California Family and Medical Leave – Cal. Lab. Code §233;
California Electronic Monitoring of Employees – Cal. Lab. Code §435 et seq.;
The California Occupational Safety and Health Act, as amended, California Labor
Code §6300 et seq., and any applicable regulations thereunder;
California Consumer Reports: Discrimination Law – Cal. Civ. Code §1786.10 et
seq.;
California Political Activities of Employees Act – Cal. Lab. Code §1101 et seq.;
California Domestic Violence Victim Employment Leave Act – Cal. Lab. Code
§230.1;
California Voting Leave Law – Cal. Elec. Code §14000 et seq.;
California Court Leave Law – Cal. Lab. Code §230;
Los Angeles AIDS-Based Discrimination Ordinance, Los Angeles Municipal Ordinance
§45.80 et seq.;
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;


Page 3 of 9



--------------------------------------------------------------------------------





United States and California Constitutions;
Any public policy, contract, tort, or common law; or
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.
This release does not extend to any claims that (i) cannot be released as a
matter of applicable law; (ii) arise under this Agreement; or (iii) arise solely
out of acts or omissions occurring after the date of this Agreement; (iv) that
affect any vested benefits Employee might have in any Company-sponsored plan, as
calculated in accordance with the terms and provisions of those plans and as
interpreted by the plan administrators; (v) coverage under the Company’s retiree
medical insurance programs, if any; (vi) any rights of indemnification that
Employee may have under applicable law or pursuant to the Employment Agreement;
or (vii) any rights Employee has been granted pursuant to this Agreement.
Notwithstanding anything to the contrary herein, nothing in this Agreement
prohibits Employee from filing a charge with or participating in an
investigation conducted by any state or federal government agencies. However,
Employee does waive, to the maximum extent permitted by law, the right to
receive any monetary or other recovery, should any agency or any other person
pursue any claims on Employee’s behalf arising out of any claim released
pursuant to this Agreement. For clarity, and as required by law, such waiver
does not prevent Employee from accepting a whistleblower award from the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended. Employee acknowledges and agrees that he has
received any and all leave and other benefits that he has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.
6.    Waiver of California Civil Code Section 1542. To effect a full and
complete general release as described above, Employee expressly waives and
relinquishes all rights and benefits of section 1542 of the Civil Code of the
State of California, and Employee does so understanding and acknowledging the
significance and consequence of specifically waiving section 1542. Section 1542
of the Civil Code of the State of California states as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of Company and the other Released Parties,
Employee expressly acknowledges this Agreement is intended to include in its
effect, without limitation, all claims Employee does not know or suspect to
exist in Employee’s favor at the time of signing this Agreement, and that this
Agreement contemplates the extinguishment of any such claim or claims. Employee
warrants he has read this Agreement, including this waiver of California Civil
Code section 1542, and that he has consulted counsel or has had the opportunity
to consult counsel about this Agreement and specifically about the waiver of
section 1542, and that Employee understands this Agreement and the section 1542
waiver, and so Employee freely and knowingly enters into this Agreement.
Employee acknowledges Employee may later discover facts different from or in
addition to those Employee now knows or believes to be true regarding the
matters released or described in this Agreement, and even so Employee agrees the
releases and agreements contained in this Agreement shall remain effective in
all respects notwithstanding any later discovery of any different or additional
facts. Employee assumes any and all risk of any mistake in connection with the
true facts involved in the matters, disputes, or controversies described in this
Agreement or with regard to any facts now unknown to Employee relating to those
matters.


Page 4 of 9



--------------------------------------------------------------------------------





7.    Affirmations. Employee represents that he has no lawsuits, claims or
charges, or other legal proceedings pending in Employee’s name, or on behalf of
any other person or entity against the Company or any of the Released Parties.
Employee also promises to opt out of any class or representative action and to
take such other steps as Employee has the power to take to disassociate himself
from and waive any rights or remedies that might be received from any class or
representative action seeking relief against the Company and/or any other
Released Parties regarding any of the claims released under this Agreement.
Employee further affirms that Company has paid or Employee has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, or benefits
to which he may be entitled and that no other leave (paid or unpaid),
compensation, wages, vacation pay-outs, bonuses, commissions and/or benefits are
due to his, except as expressly set forth in this Agreement. Employee
furthermore affirms that he has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the Family and Medical Leave Act or the California Family Rights Act.
8.    Non-Disparagement. Employee shall not directly or indirectly, publicly or
privately, make, publish, solicit or encourage others to defame, disparage or
demean Company or the other Released Parties or any of their stockholders,
officers, directors, employees, affiliates, subsidiaries or any of their
respective products, services or businesses; provided, however, that nothing
contained in this Agreement shall prohibit Employee from providing truthful
testimony in response to any court or arbitral order or subpoena, from making
truthful reports to any governmental, administrative or regulatory agency, or
from providing any truthful information in response to any governmental,
administrative, or regulatory agency investigation. The Company will reasonably
endeavor to ensure that its executive team will not, whether directly or
indirectly, make, publish or otherwise communicate any disparaging or derogatory
statements, whether in writing or otherwise, concerning the Employee. Nothing
contained herein shall prohibit any person from truthfully providing testimony
in response to legal process or voluntarily cooperating in any governmental
investigation.
9.    Return of Property. Employee has returned or will return to the Human
Resources department within ten (10) days following the Separation Date any and
all Company information and property including without limitation the following:
door and/or file keys, access cards, computers, reports, data, plans, projects,
files, memoranda and records and software; credit cards, safe combinations;
computer access codes; disks and instructional or personnel manuals; and other
physical or personal property (including copies thereof) which Employee received
or prepared or helped to prepare in connection with Employee's employment with
Company. Employee warrants and represents that Employee has not retained and
will not retain any copies, duplicates, reproductions or excerpts of such
Company information and property. Notwithstanding the foregoing, Company and
Employee also agree that Employee shall be permitted to retain certain
electronic equipment (collectively referred to herein as “Equipment”) for the
duration of Employee’s services pursuant to such Consulting Services Agreement
by and between Employee and Company dated as of December 22, 2017. Employee
agrees to return such electronic equipment to Company’s possession within
fifteen (15) days after the termination of the Consulting Services Agreement.
For the avoidance of doubt, Employee will be responsible for all and any costs
and charges associated with the use of his cellular telephone number after the
Separation Date.
10.    Confidentiality of Agreement. Employee agrees not to disclose any
information regarding the existence or substance of this Agreement, except to
his spouse, tax advisor, an attorney with whom Employee chooses to consult
regarding his consideration of this Agreement, or as required by law and to
prospective employers, insofar as the existence of this Agreement. Without
limiting the generality of the foregoing, Employee will not respond to or in any
way participate in or contribute to any public discussion, notice or other
publicity concerning, or in any way relating to, execution of this Agreement.
Without limiting the generality of the foregoing, Employee specifically agrees
that Employee shall not disclose confidential information protected in this
Agreement, but may inform any current or former employee of Released Parties of
its existence to explain why he cannot provide information protected by


Page 5 of 9



--------------------------------------------------------------------------------





this Agreement. Employee hereby agrees that disclosure by Employee of any of the
terms and conditions of the Agreement in violation of the foregoing shall
constitute and be treated as a material breach of this Agreement.
11.    Confidential Information. Employee acknowledges that during his
employment with Company, its parents, affiliates, or subsidiaries, Employee has
had access to information concerning the operation of Company and its parent,
affiliated and subsidiary entities, including without limitation, financial,
personnel, sales, planning and other information that is owned by Company and
regularly used in the operation of Company’s business and (to the extent that
such confidential information is not subsequently disclosed) that this
information constitutes Company’s trade secrets. Employee agrees not to disclose
any such trade secrets, directly or indirectly, to any other person or use them
in any way, at any time after his employment with Company. Employee shall not
use any such trade secrets in connection with any other employment and/or
business opportunities following his employment with Company. In addition,
Employee hereby expressly agrees that Employee will not disclose any
confidential matters of Company and its parent, affiliated and subsidiary
entities that are not trade secrets after Employee’s employment. Employee shall
not use any such confidential information in connection with any other
employment and/or business. Employee shall never reveal any such confidential
information without Company's prior written consent or court order. In addition,
in order to protect any such confidential information, Employee agrees that for
a period of twelve (12) months following the Separation Date, Employee will not,
directly or indirectly, induce or entice any other employee of Company to leave
such employment, other than his executive assistant, employed on the Separation
Date.
12.    Non-Solicitation. Employee agrees that for a period of twelve (12) months
– immediately following the Separation Date, Employee shall not either directly
or indirectly solicit or recruit any of the Company’s employees to become
employed or engaged by any third party or Employee, except as provided in
Section 11; or solicit or recruit any of the Company’s employees to terminate
their employment relationship with the Company. Employee acknowledges that the
covenants in this Section 12 are reasonable and necessary to protect the
Company’s trade secrets and stable workforce.
13.    Cooperation. Following the Separation Date, Employee shall not be
required to perform any services for Company except to reasonably assist and
cooperate (including, but not limited to, testifying or providing information to
Company) in the investigation and handling of any actual or threatened court
action, arbitration or other proceeding involving any matter that arose during
the period of Employee's employment; provided, however, any such cooperation is
subject to Employee’s availability so as not to interfere with Employee’s
personal or professional obligations, which shall have priority, and Employee
shall be provided an attorney of his selection (within reason) at Company
expense to consult with him regarding the requested cooperation. All fees and
out of pocket expenses for such cooperation shall be paid by the Company in
advance of payment or being incurred.
14.    Arbitration and Equitable Relief. Any non-time barred, legally actionable
controversy or claim arising out of or relating to this Agreement, its
enforcement, arbitrability or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other non-time barred, legally actionable controversy or claim arising out of or
relating to Employee’s relationship or association with the Company or
termination of the same, including, without limiting the generality of the
foregoing, any alleged violation of state or federal statute, common law or
constitution, shall be submitted to individual, final and binding arbitration,
to be held in Los Angeles, before a single, impartial arbitrator selected from
JAMS, in accordance with the then-current JAMS Arbitration Rules and Procedures,
as modified by the terms and conditions in this Section (which may be found at
www.jamsadr.com under the Rules/Clauses tab). The parties will select the
arbitrator by mutual agreement or, if the parties cannot agree, then by striking
from a list of qualified arbitrators supplied by JAMS. Final resolution of any
dispute through arbitration may include any remedy or relief that is


Page 6 of 9



--------------------------------------------------------------------------------





provided for through any applicable state or federal statutes, or common law.
Statutes of limitations shall be the same as would applicable were the action to
be brought in court. At either party’s request, the arbitrator selected pursuant
to this Agreement shall order such discovery as is necessary for a full and fair
exploration of the issues and dispute, consistent with the expedited nature of
arbitration. At the conclusion of the arbitration the arbitrator shall issue a
written decision that sets forth the essential findings and conclusions upon
which the arbitrator’s award or decision is based. Any award or relief granted
by the arbitrator under this Agreement shall be final and binding on the parties
to this Agreement and may be enforced by any court of competent jurisdiction.
The Company will pay in advance all arbitration costs, including the
arbitrator’s fee (recognizing that each side bears its own deposition, witness,
expert and attorneys’ fees and other expenses to the same extent as if the
matter were being heard in court). If, however, any party prevails on a
statutory claim, which affords the prevailing party attorneys’ fees and
attorneys’ costs, then the arbitrator may award reasonable and actually
incurred, third party attorneys’ fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The arbitrator shall
resolve any dispute as to the reasonableness of any fee or cost. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
or a court in any action or proceeding brought by either of the parties against
the other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement or Employee’s relationship or association with the
Company.


15.    Medicare Recital and Indemnification. Employee does hereby represent and
warrant to the Company that Employee is not a current recipient of Social
Security Disability benefits, that Employee has not applied for Social Security
Disability benefits, and that Employee has no knowledge of Medicare, or any
other governmental entity, paying for any medical treatment relating to any
claim arising out of or released by this Agreement. Employee agrees to fully
defend, indemnify and hold harmless Released Parties and each of them from
payment of medical liens, bills, interest and/or penalties that may be or are
required of them, associated with any and all claims released under this
Agreement, whether or not such liens, bills, interest and/or penalties are being
asserted against payments made under this Agreement.
16.    Governing Law; Severability. Except for Section 14, which shall be
governed by the Federal Arbitration Act (both substantively and procedurally),
the laws of the State of California govern this Agreement, regardless of the
laws that might otherwise govern under applicable principles of conflict of law
thereof. In the event that any portion of this Agreement or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such portion to other persons or
circumstances will be interpreted so as reasonable to effect the intent of the
parties hereto.
17.    Non-Admission of Wrongdoing. This Agreement constitutes a compromise and
settlement of any and all potential disputed claims. The parties agree that
neither this Agreement nor the furnishing of the consideration for this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any potential claims; or (b) an acknowledgement or admission by the
Company of any fault or liability whatsoever to Employee or any third party.
18.    Amendment. This Agreement may not be modified, altered or changed except
upon express written agreement of both parties wherein specific reference is
made to this Agreement.
19.     Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day he executes this Agreement. Any revocation
within this period must be submitted, in writing, to the Human Resources
department and state, “I hereby revoke my acceptance of our Confidential
Agreement and General Release.” The revocation must be personally delivered to
the Human Resources department, or mailed to the Human Resources department and
postmarked within seven (7) calendar days


Page 7 of 9



--------------------------------------------------------------------------------





of execution of this Agreement. This Agreement shall not become effective or
enforceable until the revocation period has expired and a fully executed copy of
this Agreement has been received by the Human Resources department. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in the
state in which Employee was employed at the time of his last day of employment,
then the revocation period shall not expire until the next following day which
is not a Saturday, Sunday, or legal holiday.
20.    Enforcement. In the event of a party’s material breach of this Agreement,
the non-breaching party may initiate action in arbitration seeking any and all
appropriate sanctions, damages, and remedies, including, but not limited to,
injunctive or other equitable relief, damages, attorneys’ fees, costs and
interest. In any such action in arbitration, the prevailing party shall be
entitled to recovery of actually paid, third party (not for Company employees)
reasonable attorneys’ fees.
21.     Construction. In the event of vagueness or ambiguity, this Agreement
shall not be construed against the party preparing it, but shall be given a
reasonable interpretation in accordance with the plain meaning of the terms and
the intent of the parties without prejudice to the party who prepared it.


22.    Succession. This Agreement shall inure to the benefit of and be binding
upon Employee and his heirs, executors, administrators, successors, and assigns.
This Agreement shall inure to the benefit of Company and the other Released
Parties and be binding upon Company and its successors and assigns.
23.    No Assignment. Employee warrants and represents that he has not assigned
or transferred or purported to assign or transfer to any person or entity all or
any part of any interest in any claim released under this Agreement. Employee
also warrants and represents there are no liens against any of the settlement
proceeds described in this Agreement.
24.     Counterparts. This Agreement may be executed in counterparts and shall
be deemed fully executed when each party has signed and transmitted a
counterpart to the other. All counterparts taken together shall constitute a
single agreement. A facsimile signature shall have the some force and effect of
an original signature.
25.    Knowing Waiver of Age Discrimination Claims.  By entering into this
Agreement, Employee knowingly and voluntarily waives and releases the Released
Parties from any claims for age discrimination under the Age Discrimination in
Employment Act (“ADEA”) and the California Fair Employment and Housing Act
(“FEHA”). Employee also acknowledges that he has been informed in writing that:
a.
he has the right to consult with an attorney before signing this Agreement; 

b.
he does not waive rights or claims under the ADEA or age discrimination claims
under the California FEHA that may arise after the date this waiver is executed;

c.
he was given the initial draft of this Agreement on November 30, 2017, and was
informed that Employee has twenty-one (21) days from which to consider the
Agreement and if Employee signs this Agreement before the end of such 21-day
period, Employee will have done so voluntarily and with full knowledge that
Employee is waiving this right to have 21 days to consider this Agreement;

d.
he has seven (7) days after signing this Agreement to revoke the Agreement and
the Agreement will not be effective until that revocation period has expired;
provided, however, that any such revocation must be in writing and delivered to



Page 8 of 9



--------------------------------------------------------------------------------





Company’s Human Resources Department by the close of business on or before the
seventh day from the date that Employee signs this Agreement;
e.
this Agreement shall not be effective until the eighth day after Employee
executes and does not revoke this Agreement; and

f.
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impost any conditional precedent, penalties, or costs from
doing so, unless specifically authorized by federal law.

26.    Knowing and Voluntary Agreement. By signing this Agreement, Employee
acknowledges that he has been advised in writing to seek the advice of an
attorney regarding this Agreement, he has been given adequate time to review
this Agreement, he has read this entire Agreement, he fully understands its
purpose, terms, and consequences and that he is voluntarily entering into this
Agreement with the intent to be legally bound by its terms.
27.    Entire Agreement. This Agreement and the Consulting Services Agreement
set forth the entire agreement between the parties hereto, and fully supersede
any prior obligation of Company to Employee except in connection with any
confidentiality agreements that Employee has executed and/or that are that are
contained in the Company Handbook, and Section 14 of the Employment Agreement,
which each shall survive. Employee acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to his in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.
EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE BENEFITS IN SECTION 2 ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST COMPANY OR THE OTHER RELEASED PARTIES.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:
 




 
 
LIONS GATE ENTERTAINMENT, INC.






 
/s/ Steven Beeks
 
By:
/s/ Brian Goldsmith
 
      STEVEN BEEKS


 
 
Brian Goldsmith
Date:
 
 
Date:
 



Page 9 of 9

